Assault with intent to murder is the offense; penalty assessed at confinement in the penitentiary for two years.
Notice of appeal, given in open court and entered of record, is essential to the jurisdiction of the Court of Criminal Appeals. Article 827, C. C. P.; Tex. Jur., Vol. 4, pp. 114-116, Secs. 76-78; Rose v. State, 111 S.W.2d 255; Shelbourne v. State, 98 S.W.2d 192; Kinney v. State, 110 S.W.2d 63. The order appearing in the transcript in the present instance is nothing more than a docket entry, and is insufficient to show notice of appeal. The appeal must therefore be dismissed, and it is so ordered.